              Case: 20-05001       Document: 54        Filed: 12/08/20   Page 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH DAKOTA

In re:                                       )        Bankr. No. 19-50021
                                             )        Chapter 7
MARGARET CLAIRE GOULD                        )
SSN/ITIN xxx-xx-8522                         )
                                             )
                         Debtor.             )
                                             )
FORREST C. ALLRED, TRUSTEE                   )        Adv. No. 20-5001
                                             )
                            Plaintiff        )
-vs-                                         )        DECISION RE: TRUSTEE-PLAINTIFF'S
                                             )        MOTION FOR SUMMARY JUDGMENT
GEORGE J. NELSON                             )
                                             )
            Defendant.                       )

         The matter before the Court is Trustee-Plaintiff Forrest C. Allred's Motion for

Summary Judgment. This is a core proceeding under 28 U.S.C. § 157(b)(2). The

Court enters these findings and conclusions pursuant to Fed.R.Bankr.P. 7052. For the

reasons discussed below, the Court will grant the motion in part, deny the motion in

part, and, unless the matter is otherwise resolved, set one element of 11 U.S.C.

§ 548(a)(1)(B) for trial.

                                                 I.

         Debtor Margaret Claire Gould filed a chapter 7 petition in bankruptcy on

February 15, 2019. Within two years of the petition date, Defendant George J.

Nelson, an attorney, received $2,500.00 from Debtor, via her credit card, for legal

services–a divorce–to be rendered for Eladio Gonzalez, with whom Debtor was sharing

a rented home at the time.              Through an amended complaint in this adversary

proceeding, Forrest C. Allred, the chapter 7 trustee, wants to recover for the

bankruptcy estate the $2,500.00 in legal fees from Attorney Nelson pursuant to
           Case: 20-05001     Document: 54      Filed: 12/08/20   Page 2 of 9



11 U.S.C. § 544 and S.D.C.L. ch. 54-8A and 11 U.S.C. § 548. Trustee Allred now

seeks summary judgment, alleging all the elements for recovery under § 548 are met.1

Attorney Nelson challenges two of the five elements.

                                          II.

      Trustee Allred is entitled to summary judgment if there is "no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law."

Fed.R.Bankr.P. 7056 and Fed.R.Civ.P. 56(a). An issue of material fact is genuine if

the evidence is such that a trier of fact could find for either party. Rademacher v. HBE

Corp., 645 F.3d 1005, 1010 (8th Cir. 2011). A genuine issue of fact is material if its

resolution affects the outcome of the case.            Gazal v. Boehringer Ingelheim

Pharmaceuticals, Inc., 647 F.3d 833, 838 (8th Cir. 2011) (cite therein). In reviewing

a motion for summary judgment, the Court considers the pleadings, the discovery and

disclosure materials in the record, and any affidavits. Wood v. SatCom Marketing,

LLC, 705 F.3d 823, 828 (8th Cir. 2013). The Court's function is not to weigh the

evidence and determine the truth of the matter, but to determine whether there is a

genuine issue for trial. Tolan v. Cotton, 572 U.S. 650, 656 (2014). The nonmovant

receives the benefit of all reasonable inferences supported by the evidence. B.M. ex

rel. Miller v. South Callaway R-II School Dist., 732 F.3d 882, 886 (8th Cir. 2013).

      The movant bears the burden of identifying those portions of the record that



      1
        As noted by Trustee Allred, the elements of 11 U.S.C. § 548(a)(1)(B) are not
materially different than for 11 U.S.C. § 544(b), which incorporates S.D.C.L. § 54-8A-
9(b), where the reach-back period is four years. Allred v. Nickeson (In re Nickeson),
Bankr. No. 13-10137, Adv. No. 14-1004, 2015 WL 9957348, at *13 (Bankr. D.S.D.
May 28, 2015).

                                          -2-
              Case: 20-05001   Document: 54       Filed: 12/08/20   Page 3 of 9



demonstrate the absence of a genuine issue of material fact. Gibson v. American

Greetings Corp., 670 F.3d 844, 853 (8th Cir. 2012). If the movant meets its burden,

the nonmovant, to defeat the motion, must establish a genuine factual issue.

Residential Funding Co. v. Terrace Mortg. Co., 725 F.3d 910, 915 (8th Cir. 2013).

The nonmovant may not rest on mere allegations or pleading denials, Conseco Life Ins.

Co. v. Williams, 620 F.3d 902, 910 (8th Cir. 2010), or "merely point to unsupported

self-serving allegations." Anda v. Wickes Furniture Co., 517 F.3d 526, 531 (8th Cir.

2008) (quoted in Residential Funding, 725 F.3d at 915). Instead, the nonmovant must

come forward with specific facts showing there is a genuine issue for trial. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). In other words,

"[a] properly supported motion for summary judgment is not defeated by self-serving

affidavits.   Rather, the [nonmovant] must substantiate allegations with sufficient

probative evidence that would permit a finding in the [nonmovant]'s favor." Frevert

v. Ford Motor Co., 614 F.3d 466, 473-74 (8th Cir. 2010) (citations omitted) (quoted

in Kansas v. Bailey (In re Bailey), Bankr. No. 18-41858-btf7, Adv. No. 18-04225-btf,

2019 WL 2179732, at *7 (Bankr. W.D. Mo. May 17, 2019)).

                                           III.

       Five elements must be established for the recovery of a constructively

fraudulent transfer under 11 U.S.C. § 548(a)(1)(B): (1) the debtor has an interest in

property; (2) the debtor's interest in the property was transferred; (3) the transfer was

made within two years of the date of the filing of the debtor's petition; (4) the debtor

received less than reasonably equivalent value in the exchange; and (5) the debtor was

insolvent on the date of the transfer or became insolvent as a result of the transfer.

                                           -3-
            Case: 20-05001    Document: 54      Filed: 12/08/20   Page 4 of 9



Sullivan v. Welsh (In re Lumbar), 457 B.R. 748, 753 (B.A.P. 8th Cir. 2011). Each

element must be proven by a preponderance of the evidence. Id. Attorney Nelson

challenges two elements in opposition to Trustee Allred's motion for summary

judgment: whether Debtor received value for the transfer and whether Debtor was

insolvent at the time of the transfer.2

      Regarding the first element challenged by Attorney Nelson,

      [w]hen evaluating whether a debtor received the reasonable equivalence
      of other consideration, a court must examine the whole transaction and
      measure all the direct or indirect benefits and burdens. [Pummill v.
      Greensfelder, Hemker & Gale (In re Richards & Conover Steel Co.), 267
      B.R. 602,] 612 [B.A.P. 8th Cir. 2001]; [Meeks v. Don Howard Charitable
      Remainder Trust (]In re S. Health Care of Ark., Inc.[)], 309 B.R. [314,]
      319 [(B.A.P. 8th Cir. 2004)]. "If the measure for reasonable equivalency
      is the value of an indirect benefit then that benefit must be tangible." In
      re S. Health Care of Ark., Inc., 309 B.R. at 319 (citation omitted).
      Indirect, non-economic, intangible, psychological benefits, such as a
      possible burden on a marital relationship or preservation of a family
      relationship, are not sufficient to constitute reasonably equivalent value.
      Dietz v. St. Edward's Catholic Church (In re Bargfrede), 117 F.3d 1078,
      1080 (8th Cir. 1997) (citations omitted). Ultimately, a "determination of
      reasonably equivalent value is 'fundamentally one of common sense,
      measure[d] against market reality.'" [Ahlgren v. Dailey (]In re Schnoor[)],
      510 B.R. [868,] 874 [(Bankr. D. Minn. 2014)] (citation omitted).

Doeling v. O'Neill (In re O'Neill), 550 B.R. 482, 510-11 (Bankr. D.N.D. 2016).

      In support of his motion for summary judgment, Trustee Allred offered an

affidavit by Debtor dated July 20, 2020. Therein, Debtor states she paid Attorney

Nelson $2,500.00 of her own money so Attorney Nelson would provide legal services

to Gonzalez, Debtor's "then-boyfriend." Debtor further stated: "I did not expect


      2
         In some documents, including his Statement of Disputed Material Facts in
Support of Objection to Motion for Summary Judgment (doc. 40), Attorney Nelson
argued Debtor did not solely pay his legal fees, but he did not make that argument in
his brief (doc. 39) or in his amended answer (doc. 52).

                                          -4-
           Case: 20-05001     Document: 54      Filed: 12/08/20   Page 5 of 9



[A]ttorney Nelson to do anything for me in exchange for the payment, and at no time

did [A]ttorney Nelson provide any services, or anything of value, to me."

      In his brief in support of his objection to the trustee's summary judgment

motion, Attorney Nelson indicated the divorce summons restrained Gonzalez and his

estranged wife from disturbing the peace of the other. He argued Debtor benefitted

from paying Gonzalez's legal fees for the divorce because

      [t]o initiate the divorce, [Gonzalez's estranged spouse] was served with
      the divorce summons and complaint. The summons required that
      [Gonzalez] and [his estranged spouse] keep the peace between
      themselves. This was of great value to the Debtor because of the
      ongoing aggressive and harassing behavior [Gonzalez's estranged spouse]
      was exhibiting toward the Debtor, and documented by law enforcement
      reports. The divorce's restraining order provided law enforcement with
      another tool to keep the peace between [Gonzalez's estranged spouse]
      and the Debtor.

Attorney Nelson did not provide for the record a copy of the referenced summons or

any restraining order. In his brief, Attorney Nelson also argued Debtor received a

benefit for paying Gonzalez's legal fees because Gonzalez contributed to Debtor's rent,

utilities, and food expenses and because Debtor also received companionship and

society.

      Debtor signed an affidavit dated June 30, 2020 that Attorney Nelson submitted

in support of his resistance to Trustee Allred's summary judgment motion. In this

affidavit, Debtor confirmed she paid for Gonzalez's legal fees. Debtor described

Gonzalez as a "dear family friend for many years" and said she and Gonzalez, and his

children, when Gonzalez had visitation with them, shared a rented house, as friends

and roommates, from March 13, 2017 until June 2018. Debtor was the only lessee

on the rental agreement. Debtor and Gonzalez and his three children were included

                                          -5-
           Case: 20-05001     Document: 54      Filed: 12/08/20   Page 6 of 9



on the rental agreement as the occupants. In her affidavit, Debtor said she "expelled

[Gonzalez] . . . for non-payment." Debtor said for "more than a year" she paid "all the

rent and utilities to support the household."

      In her June 30, 2020 affidavit, Debtor said Gonzalez's estranged wife was

"emotionally unstable" and "[o]n more than one occasion . . . exhibited threatening

behavior towards" Debtor. Debtor said one incident was reported to law enforcement.

Attendant thereto, Attorney Nelson submitted an incident report prepared by an officer

with the Custer County Sheriff's Department. In the report, the officer details that on

July 14, 2017 Debtor complained Gonzalez's estranged wife had dangerously harassed

her on a public road and followed her to Gonzalez's place of employment. The officer

also stated in the report that the estranged wife denied driving aggressively and

indicated she was the one being harassed by Debtor and Gonzalez. According to the

officer's report, he encouraged both Debtor and Gonzalez's estranged wife to

document any incidents of harassment or threats and seek a protection order.

      In her June 30, 2020 affidavit, Debtor also stated:

      I believe I received reasonable value from the George J. Nelson Law
      Office P.C. for the retainer I paid for Mr. Gonzalez. Pursuant to the
      divorce summons that was filed for Mr. Gonzalez's divorce, the parties
      were restrained from disturbing the peace of the other. Because Mr.
      Gonzalez was living with me, the restraining order affected me and
      benefitted me by giving me recourse in the event Mrs. Gonzalez tried to
      harass me in my home. It helped me feel safer. To that end, his services
      definitely benefited [sic] me.

      Attorney Nelson also submitted his own affidavit in support of his opposition

to Trustee Allred's summary judgment motion. Therein, he stated Gonzalez told him

Gonzalez paid $650.00 per month toward rent and utilities and assisted Debtor with


                                          -6-
            Case: 20-05001     Document: 54      Filed: 12/08/20   Page 7 of 9



groceries. Finally, in his affidavit, Attorney Nelson stated Debtor benefitted from

Gonzalez's divorce because Debtor and Gonzalez were contemplating their own

marriage.

      The present record shows no genuine dispute concerning any material fact

regarding this element of § 548(a)(1)(B). Debtor has admitted she paid legal fees to

Attorney Nelson so Gonzalez, with whom she lived at the time, could get a divorce.

Assuming all inferences in Attorney Nelson's favor, any benefit Debtor obtained from

a legal restraint placed on Gonzalez and his estranged wife during the divorce is neither

a direct benefit to Debtor nor a tangible indirect benefit to Debtor.            Moreover,

Gonzalez's alleged contributions to rent, utilities, and groceries were not shown to be

more than necessary to ensure Gonzalez and his children had shelter and food. Finally,

any companionship and society Gonzalez or his children provided Debtor and any

prospect that Gonzalez would marry Debtor are also not tangible benefits.

Accordingly, Attorney Nelson has not identified in the record any benefit Debtor

received that meets the governing legal standard discussed in O'Neill, and Trustee

Allred is entitled to summary judgment on this element.

      Considering whether Debtor was insolvent at the time of the transfer or was

made insolvent by the transfer–the second element challenged by Attorney Nelson–

is more straightforward. Debtor was insolvent, as defined by 11 U.S.C. § 101(32)(A),

if all her property, at a fair valuation, exceeded the sum of her debts at the time of the

transfer. In other words, the Court looks at Debtor's balance sheet on the date of the




                                           -7-
             Case: 20-05001    Document: 54      Filed: 12/08/20   Page 8 of 9



transfer.3 O'Neill, 550 B.R. at 508.

      In support of his motion for summary judgment, Trustee Allred offered Debtor's

July 20, 2020 affidavit. Therein, Debtor stated the value of her assets and the

amount of her debts were approximately the same as they were on February 15,

2019, when she filed bankruptcy. No numbers were set forth, and no documents

were provided or identified that would constitute Debtor's balance sheet on the

transfer date. Attorney Nelson submitted Debtor's June 30, 2020 affidavit on this

issue wherein Debtor stated "[a]t the time I paid [Attorney Nelson], my debts were

less and my assets were greater." The date against which this comparison was made

is not clear and, again, no numbers were set forth and no documents were provided

or identified that would constitute Debtor's balance sheet.          Because the record

consists only of Debtor's incongruent affidavits and is otherwise devoid of relevant

facts establishing Debtor's assets and liabilities on the date she paid the legal fees to

Attorney Nelson, this element of § 548(a)(1)(B) will need to be tried.

      In his objection to the trustee's summary judgment motion, Attorney Nelson

stated the relevant transfer of the legal fees occurred on April 27, 2017, while Trustee

Allred alleged the subject transfer was in August 2017. Attorney Nelson did not

contest the August 2017 date in his initial answer but later provided a deposit slip for

his law office dated April 27, 2017 and what appears to be a computer-generated

statement showing a credit card transaction on April 29, 2017. Both April 2017 and

August 2017 fall within the two-year reach-back period of § 548(a)(1)(B). Therefore,


      3
          Unlike 11 U.S.C. § 547(f), there is no presumption of insolvency provision in
§ 548.

                                           -8-
            Case: 20-05001    Document: 54       Filed: 12/08/20   Page 9 of 9



if the parties are unable to agree on the relevant transfer date, they will need to offer

evidence establishing that date as part of their "balance sheet" evidence. Because she

has already offered conflicting testimony via her affidavits, neither party will be able

to rely solely on Debtor's testimony to establish her assets and liabilities on the

transfer date.

      Finally, the Court notes the relatively modest sum at issue when compared to

the cost of a trial on what Debtor's assets and liabilities were on the relevant transfer

date. Before the parties go to trial, the Court encourages them to confer to see

whether this matter may be resolved with minimal further expense.

      An order will be entered granting in part and denying in part Trustee Allred's

motion for summary judgment and setting a final pre-trial conference so a trial date

may be set on the one unresolved element of § 548(a)(1)(B).

      Dated: December 8, 2020.




                                                                     NOTICE OF ENTRY
                                                                     Under Fed.R.Bankr.P. 9022(a)

                                                                     This order/judgment was entered
                                                                     on the date shown above.

                                                                     Frederick M. Entwistle
                                                                     Clerk, U.S. Bankruptcy Court
                                                                     District of South Dakota




                                           -9-
